878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dock H. DILLMAN, Jr., Plaintiff-Appellant,v.Dr. DAVIS, Medical, Dr. Mendez, Surgeon, Defendants-Appellees.
No. 89-6596.
United States Court of Appeals, Fourth Circuit.
Submitted May 2, 1989.Decided July 5, 1989.

Dock H. Dillman, Jr., appellant pro se.
Edward Meade Macon, McGuire, Woods, Battle & Boothe, for appellees.
Before DONALD RUSSELL, K.K. HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dock H. Dillman, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dillman v. Davis, C/A No. 88-731-N (E.D.Va. Mar. 17, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.